NOTICE OF ALLOWANCE
Examiner acknowledges the reply filed 8/12/2022, in response to the non-final office action mailed 5/12/2022.
Claims 1, 2, 4-8, 10, 12, 14, 16, 18-20, 22, 24, 26, 29, 30, and 31 are pending. Claim 13 has been cancelled. Claim 31 is newly added.
Claim 30 is cancelled in the examiner’s amendment set forth below.
Claims 1, 2, 4-8, 10, 12, 14, 16, 18-20, 22, 24, 26, 29, and 31 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
All species has been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 12/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Claim Objections- withdrawn
The objection of claims 8, 10, 12, 14, 16, 18, and 19 is withdrawn in view of the amendment filed 8/12/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 under 35 U.S.C. 112, first paragraph, is withdrawn in view of the amendment filed 8/12/2022.
The rejection of claims 1, 2, 4-8, 10, 12-14, 18-20, 22, 24, 26, and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 8/12/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 2, 4, 6-8, 10, 12, 14, 16, 18-20, 24, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Dilallo et al. (U.S. 2008/01017679), is withdrawn in view of the amendment filed 8/12/2022.




Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 4-8, 10, 12, 14, 16, 19-20, 22, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. 2006/0110415), is withdrawn in view of the amendment filed 8/12/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Bobay on 8/18/2022.

The claims have been amended as follows: 

1. (Currently Amended) A topical composition comprising:
a diluent, wherein the diluent is water and water is present in an amount of about 60% to about 95% by weight of the topical composition:
a solvent, wherein the solvent comprises an alcohol:
a penetration enhancing agent, wherein the penetration enhancing agent comprises a glycol ether;
a skin brightening agent, wherein the skin brightening agent comprises a peptide
comprising the 
a skin renewal agent, wherein the skin renewal agent comprises a peptide;
a thickening agent, wherein the thickening agent comprises a polyacrylate polymer;
an anti-irritant;
a chelating agent;
an active pharmaceutical ingredient (API) selected from the group consisting of salicylic acid, a nitric oxide (NO)-releasing compound, and any combination thereof;
optionally a pH adjustment agent; and
optionally a preservative.

30. (Canceled)

Claims 2, 4-8, 10, 12, 14, 16, 18-20, 22, 24, 26, 29, and 31 are allowed as set forth in the amendment filed 8/12/2022.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a topical composition comprising the recited limitations of claim 1 is free of the prior art.
The closest art to the instant claims is Dilallo et al. (U.S. 2008/01017679- previously cited).
Dilallo et al. teach skin  care compositions disclosed herein include, at a minimum, safe and effective amounts of at least one wrinkle reduction agent, which is a hexapeptide, and a natural exfoliating complex. The skin care compositions provide natural skin exfoliation, reduce fine lines and wrinkles, and improve skin elasticity and firmness (abstract).  Specific formulations are found throughout the examples.  Example 3 teaches an eye serum comprising water (diluent) at 52.7% (w/w), glycerin (solvent) at 20%, ethoxydiglycol (glycol ether; penetration enhancing agent) at .05%, hexapeptide-3 (skin brightening agent) at 10%,  willow bark extract (skin renewal agent; para. [0027]) at 0.2%,  dimethicone copolyol (thickening agent) at 1%, butylene glycol (anti-irritant) at 2%, triethanolamine (chelating agent) at 0.28%, and methylparaben (preservative) at 1%.
However, Dilallo et al. do not teach or suggest a topical composition comprising an alcohol, a skin brightening agent of SEQ ID NO:1, or a polyacrylate.  The reference does not teach of suggest the specific additional elements that would be required to arrive the topical composition of the instant claims.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-8, 10, 12, 14, 16, 18-20, 22, 24, 26, 29, and 31 are allowed.  Claim 1 is allowed as set forth above.  Claims 2, 4-8, 10, 12, 14, 16, 18-20, 22, 24, 26, 29, and 31 are allowed as set forth in the amendment filed 8/12/2022.  Claim 30 is canceled herein.
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654